Name: Commission Directive 2003/118/EC of 5 December 2003 amending the Annexes to Council Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for acephate, 2,4-D and parathion-methyl (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  plant product;  deterioration of the environment;  agricultural activity
 Date Published: 2003-12-16

 Avis juridique important|32003L0118Commission Directive 2003/118/EC of 5 December 2003 amending the Annexes to Council Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for acephate, 2,4-D and parathion-methyl (Text with EEA relevance) Official Journal L 327 , 16/12/2003 P. 0025 - 0032Commission Directive 2003/118/ECof 5 December 2003amending the Annexes to Council Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for acephate, 2,4-D and parathion-methyl(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 76/895/EEC of 23 November 1976 relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables(1), as last amended by Directive 2003/60/EC(2), and in particular Article 5 thereof,Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals(3), as last amended by Commission Directive 2003/62/EC(4), and in particular Article 10 thereof,Having regard to Council Directive 86/363/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on foodstuffs of animal origin(5), as last amended by Directive 2003/60/EC, and in particular Article 10 thereof,Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin including fruit and vegetables(6), as last amended by Directive 2003/69/EC(7), and in particular Article 7 thereof,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(8), as last amended by Commission Directive 2003/84/EC(9), and in particular Article 4(1)(f) thereof,Whereas:(1) For the existing active substances acephate and parathion-methyl, decisions were taken not to include them in Annex I to Directive 91/414/EEC by Commission Decisions 2003/219/EC(10) and 2003/166/EC(11) respectively. These Decisions provided that plant protection products containing these active substances shall no longer be authorised for use in the Community.(2) In order to allow legitimate expectations to be fulfilled for existing stocks of pesticides to be used, the Commission Decisions cited in recital 1, allowed a phasing-out period, and it is appropriate that maximum residue levels (MRLs) premised on the notion that use of the substance concerned is not authorised in the Community should not apply until the end of the phasing-out period applying to that substance.(3) Community MRLs and the levels recommended by the Codex Alimentarius(12) are fixed and evaluated following similar procedures. There are a limited number of Codex MRLs for acephate and parathion-methyl. These have been considered in the setting of the MRLs fixed in this Directive. Codex MRLs that will be recommended for withdrawal in the near future were not taken into account. The MRLs based on Codex MRLs having been evaluated in the light of the risks for the consumers, no risk was established.(4) In order to ensure that the consumer is adequately protected from exposure to residues resulting from unauthorised uses of plant protection products, MRLs should be set for the relevant product/pesticide combinations at the lower limit of analytical determination.(5) It is therefore necessary to add all of the pesticide residues arising from use of those plant protection products to the Annexes to Directives 86/362/EEC, 86/363/EEC and 90/642/EEC to allow for proper surveillance and control of the prohibition of their uses and to protect the consumer.(6) MRLs for parathion-methyl should be set in Directives 86/362/EEC, 86/363/EEC and 90/642/EEC. Provisions of Directive 76/895/EEC which set MRLs for that substance should consequently be deleted.(7) Where no Community MRL or provisional community MRL exists, as is the case for 2,4-D on citrus by Commission Directive 2002/97/EC(13), Member States are to establish a national provisional MRL in accordance with Article 4(1)(f) of Directive 91/414/EEC before plant protection products containing these active substances may be authorised. Data have been submitted by a Member State that demonstrated that a higher MRL can be set for citrus, reflecting the use of 2,4-D in some third countries. Data have been submitted showing that these residues do not pose a risk to consumers in the Community.(8) The relevant Annexes to Directives 76/895/EEC, 86/362/EEC, 86/363/EEC and 90/642/EEC should therefore be amended accordingly.(9) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DIRECTIVE:Article 1In Annex II to Directive 76/895/EEC the entries relating to parathion-methyl shall be deleted.Article 2In part A of Annex II to Directive 86/362/EEC the following rows are added:">TABLE>"Article 3In part B of Annex II to Directive 86/363/EEC the following rows are added:">TABLE>"Article 4Annex II to Directive 90/642/EEC is amended as follows:1. The maximum pesticide residue levels (MRLs) as shown in the Annex to this Directive are added to Annex II to Directive 90/642/EEC.2. The maximum pesticide residue level for 2,4-D (sum of 2,4-D and its esters expressed as 2,4-D) on citrus fruit shall be amended to "1 (p) mg/kg".Article 5Member States shall adopt and publish the provisions necessary to comply with this Directive by 30 November 2004 at the latest, with the exception of the provision pursuant to Article 4(2), which shall be adopted and published by the Member States by 31 March 2004 at the latest. They shall forthwith inform the Commission thereof.They shall apply those provisions from 1 December 2004 with the exception of the provision pursuant to Article 4(2), which shall be applied by 1 April 2004.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 6This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 7This Directive is addressed to the Member States.Done at Brussels, 5 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 340, 9.12.1976, p. 26.(2) OJ L 155, 24.6.2003, p. 15.(3) OJ L 221, 7.8.1986, p. 37.(4) OJ L 154, 21.6.2003, p. 70.(5) OJ L 221, 7.8.1986, p. 43.(6) OJ L 350, 14.12.1990, p. 71.(7) OJ L 175, 15.7.2003, p. 37.(8) OJ L 230, 19.8.1991, p. 1.(9) OJ L 247, 30.9.2003, p. 20.(10) OJ L 82, 29.3.2003, p. 40.(11) OJ L 67, 10.3.2003, p. 18.(12) http://apps.fao.org/CodexSystem/ pestdes/pest_q-e.htm.(13) OJ L 343, 18.12.2002, p. 23.ANNEX>TABLE>